378 F.2d 937
Woodrow Wilson BEAM, Appellant,v.UNITED STATES of America, Appellee.
No. 23913.
United States Court of Appeals Fifth Circuit.
June 19, 1967, Rehearing Denied Aug. 2, 1967.

Vaughn Terrell, Rome, Ga., for appellant.
F. D. Hand, Jr., Asst. U.S. Atty., Charles L. Goodson, U.S. Atty., Atlanta, Ga., for appellee.
Before BROWN and SIMPSON, Circuit Judges, and SUTTLE, District Judge.
PER CURIAM.


1
Appellant challenges his conviction under 26 U.S.C.A. 5604(a)(1) for possession of 53 gallons of non-tax paid whiskey.  The evidence of dominion and control was adequate and testimony of prior conviction, expressly limited to impeachment, was permissible.


2
Affirmed.